       Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 1 of 30




      IN THE UNITED STATES DISTRICT COURT NORTHERN DISf~~ 62fRK'S OFFICE
                               GEORGIA                 U.S.D.C. -Atlanta


CMS Law, PLLC                                                                OCT 03 2018
                                                (
                                                                       JAMES N. HATIEN, Clerk
                                                                             6 P)
Plaintiff,                                      (
                                                (                      By:          Deputy Clerk
Vs.                                             (
                                                (
                                                (           1:18-CV-4606
DAVIS BROADCASTING OF                           (
ATLANTA, LLC                                    (
                                                (
Defendants,                                     (




                   NOTICE OF REMOVAL PURSUANT TO 28 USC1441



Now Comes Davis Broadcasting of Atlanta, LLC, which does hereby certify that it was
served with the attached true and correct copy of a certain Summons and complaint,
incorporated by reference as EXHIBIT A by US mail on September 11, 2018.



Pursuant to 28USC 1332 and 28USC1441, Davis Broadcasting of Atlanta, LLC has the
right to removal based upon the following:



  (a) Diversity,



  (b) The amount in controversy; and



  (c) Davis Broadcasting is doing business within the Venue of this Court.



ACCORDINGLY, Davis Broadcasting respectfully requests an Order ofremoval.
     Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 2 of 30




Dated this _2_day of October, 2018.




              Respectfully submitted this 2nd day of October, 2018.




                                      Gregory . avis
                                      President, Davis Broadcasting of Atlanta LLC
                                      Pro Se


                                      Davis Broadcasting of Atlanta, LLC
                                      1176 Satellite Blvd.
                                      Atlanta, GA 30024
                                      Telephone: 770-623-8772 Office
                                      Facsimile: 770-623-4722 Fax
Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 3 of 30




           EXHIBIT A
                    Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 4 of 30




~/_)
 csc                                                                                                                    S1C/ALL
                                                                                                     Transmittal Number: 18642862
Notice of Service of Process                                                                            Date Processed: 08/31/2018

Primary Contact:           Greg Davis
                           Davis Broadcasting of Atlanta, LLC
                           PO Box 1998
                           Columbus, GA 31902-1998

Entity:                                       Davis Broadcasting Of Atlanta, L.L.C.
                                              Entity ID Number 2215606
Entity Served:                                Davis Broadcasting of Atlanta, LLC
Title of Action:                              CMS Law, PLLC vs. Davis Broadcasting of Atlanta, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Superior Court, District Of Columbia
Case/Reference No:                            2018 CA 004733 B
Jurisdiction Served:                          Delaware
Date Served on CSC:                           08/29/2018
Answer or Appearance Due:                     20 Days
Originally Served On:                         csc
How Served:                                   Personal Service
Sender Information:                           Michael J. Cicero
                                              202-677-4702

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                  To avoid potential delay, please do not send your response to CSC
                    251 LitUe Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobal.com
Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 5 of 30




                                 ..;2018 CA 004733 B
                                                           ...... ~.\ ... ~iio)ir:~~a.




                                                   r:uum"M10::~............
                                            !~!;:'!!!!!: •n ><• !:!:;:::::•:.::•::•:::••••H•••u




                                                                                                         ..
                                                                                                         ~




                                                                                 '"'••o••••H.o•nu•1 .;
                            Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 6 of 30




                                                                                                                                                .:
                                                                                               . . ..·.'·· .
                                                                                            -~-~   ...    _:.:
                                                                                         .. . .. ·...:. .....




                                ...,. ..   _.,.·      ...                                                                             ';'. ... r
      ...                        ·~··                       .·                                                                              ~    :
   r~.~·-,; ....                                         •... , •.• ~
                                                                                                                                          i_j: ;t
                                                                                                                                               \:

                                                                                                                                           i
   :i

                                                                                                                                            t
                                                                                                                                           -~
< •   ~

": : x                                                                                                                                          ·':;
"·    ..                                                                  .,..   ;,.   .. : ..                   ...· ..   : :   ·.       ··. .:...
 ::'!'--i:;....::": ......~ •• ·;::;:;;:•:::·. :'."":':..:.      .:.::·
              Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 7 of 30

                                                                                                                   riled
                                                                                                                   D.C. Superior Court
                                                                                                                   07/09/2018 18:S21'M
                                                                                                                   Clerk of the Court




                                      ii4   !    I    ;




                                                                                          ~lfii~ 2018 CA 004733 B




T<;,tb~·~~--v..~

         ~&\l· a 1u,r¢by ~tmed and t~ to.:~                                 afi ~ l4l 1b.e ~~ Q;Jnplliift. d.lber
-~--~-~gn.~~~'!.~ll                                                      ·~·.· .                       ..Ofl'~~-~~~.0
9f•{lq..tlf~i.t~•~,                                                 .   ~~~                         .~~orth•
 ·~tri.Qt of'ColuitJ~ ~ ¥<ni~- ..~{~ ~ aM ~@4~5- ·~ tp:~·~·
  k"""""'"'"' Ati.Snu ~-~ it·..-....... ..,.,....,.ti.....,..,,.-a..+1"""'"'-"" ..'*"'. ~..a.·~ 1···.....usr.-.ii:o,.. aninv ,;a... ~
. -~~· · ~.1· ·VA- "II'" o.turm;u; u·.._~ .w t.1~~ w M"¥"...-.t~ w~ ¥4fl:· ,..,.,,"'?' :P IP.~~ Ji ~'l~                              .
                                                                                                               A




~s~~-~-'81~·~ l(p\o~~ntl·.UO~~·--O!p1~'/f,.~.nrust~mailed
Jp-~;p1$fmiifaftbt.tidd.f.ess'stateiloo.:tbiiJ~

  . Yo:il·are:also.tOQW;red.~ife.'ile-afial..tma'W«~~~ia~JaatJOO.~h~nll¢·,
N.W•.,bewrt\\tti$:a.m.-:tid.5.1)9:~t ~~-~~or.-~:~""'Till• lb»~\'tt
.~ys•.lOo;~·fite:~-:Qrl~~r;.-~th&~~-~Y.-OW~-~-mpr·af·~e:A"l)SW6.t·n1t
~~«·~·i.\V.e(;Sl~~-;sem:4.fheptsidtf; ~1Aittbfil•M·~~J¢
':by ~t11W;).(he:~again8t.~lt~tht ~~inb-~'1'nt.                                                                                .
                                                                                     dlriqft.
     Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 8 of 30




             SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                           CIVIL DIVISION

CMSLAW,PLLC;                                          )
1000 Potomac Street, NW, STE 200                      )
Washington, DC 20007,                                 )
                                                      )
                              Plaintiff,              )
                                                      )
v.                                                    )      No. 2018 CA 004733 B
                                                      )
DAVIS BROADCASTING of ATLANTA, llC                    )
2202 Wynnton Road                                     )
Columbus, GA 31902                                    )
                                                      )
                              Defendant.              )
~~~~~~~~~-----~~~~~)


                                      COMPLAINT


       COMES NOW Plaintiff CMS Law, PLLC by and through its attorney, to allege as

follows:

                                    INTRODUCTION

        1.     Plaintiff CMS Law, PLLC ("CMS Law'") brings this action to recover

unpaid legal fees and expenses from Defendant Davis Broadcasting of Atlanta, LLC

("Davis Broadcasting'") in the amount of $140,501.37, pursuant to contractual agreement.

       2.      Jqriscliction of this Court is founded on D.C. Code Annotated, 1973

edition, as amended, Secs.11-921and13-423(a). Plaintiff CMS Law is a law firm and

professional limited liability company registered in the District of Columbia. Defendant

Davis Broadcasting is a Delaware limited liability company with principal place of

business in Georgia that has contracted to engage for legal services in the District of

Columbia.
     Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 9 of 30




          3.   Venue is proper in this Court because a substantial portion of the events

giving rise to this matter occurred in the District of Columbia and because the relevant

contract is governed by the law of the District of Columbia.

                                          FACTS

          4.   In August 2012, representatives of Davis Broadcasting approached

attorney Michael Cicero and his law finn, Cicero, Mehta & Sprang, LLP (the predecessor

of Plaintiff CMS Law) seeking legal representation in a potential litigation matter

involving the alleged breach of a contract by a media company in the Washington, DC

area with which Davis Broadcasting had contracted for the purchase of several radio

stations and other media properties (the "Asset Exchange Agreemenf'). Davis

Broadcasting was seeking approximately $16 million in damages for the alleged breach.

          S.   Davis Broadcasting informed Mr. Cicero that it was unable to finance a

full litigation and asked for an alternative fee arrangement. Mr. Cicero agreed to a hybrid

fee arrangement whereby his firm would cap its legal fees at $6,000 per month (exclusive

of expenses) in return for a portion of any recovery, provided that in the event the case

went to trial, such cap would not apply to the period of trial preparation and the trial

itself.

          6.   On September 12, 2012, defendant Davis Broadcasting entered into an

Engagement Agreement for Legal Services (the "Engagement Agreement") with Mr.

Cicero and his firm. The Engagement Agreement is attached as F..xlu'bit 1. By the time the

Engagement Agreement was executed, Davis Broadcasting had been sued in the

Delaware Court of Chancery by the contractual counterparty, which was seeking a




                                              2
         Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 10 of 30
..



     declaratory judgment that it was not in breach of the Asset Exchange Agreement (the

     "Litigation").

            7.        The Engagement Agreement provided that Davis Broadcasting would not

     be responsible for any legal fees in excess of$6,000 per month (exclusive of expenses)

     for the period "until the date that is 45-days prior to the scheduled opening day of trial."

            8.        The Engagement Agreement further provided that "[s]tarting with the date

     that is 45 days prior to the scheduled date of trial and continuing through the end of the

     representation (the 'Trial Period'), CMS shall bill, and you agree to pay, for legal fees at

     the ordinary CMS billing rates."

            9.        The litigation lasted nearly three years, from September 2012 to July

     2015. The original case was successfully removed ftom the Delaware Court of Chancery

     to the Delaware Superior Court, where Davis Broadcasting asserted four counterclaims

     seeking $16 million in damages.

             10.      Between October 2012 and May 2015, the Litigation proceeded through

     discovery, ~oval to Superior Court, and dispositive motions, including the production

     of approximately 30,000 pages of documents; issuance of third-party subpoenas; thirteen

     depositions; preparation of two expert reports; court-ordered mediation; and successful

     defense of a motion for summary judgment. Per the Engagement Agreement, Plaintiff

     capped its legal fees at $6,000 per month during that period, including months during

     which uncapped billings would have exceeded $50,000.

             11.      Throughout the Litigation. Michael Cicero was the attorney primarily

     responsible for the representation.




                                                   3
    Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 11 of 30




       12.       On June 30, 2014, the finn Cicero, Mehta & Sprang, LLP disbanded upon

the departure of a partner who was not involved in the Litigation and Mr. Cicero

continued to represent Davis Broadcasting in his new firm, CMS Law. Cicero, Mehta &

Sprang, LLP assigned its rights under the Engagement Agreement to CMS Law.

       13.       Davis Broadcasting was informed of the transition to CMS Law and

agreed to be represented in the Litigation by CMS Law underthe terms of the

Engagement Agreement.

       14.       During the period that legal fees were capped, between December 2012

and May2015, uncapped billings for legal fees would have totaled $407,869.72. Pursuant

to the Engagement Agreement, however, Davis Broadcasting was billed for only

$181,620.56 during that period.

       15.       The Delaware Superior Court set trial to begin July 13, 2015. Plaintiff

informed Davis Broadcasting that under the Engagement Agreement, the $6,000 monthly

cap on billings would expire45 days prior, approximatelyMay29, 2015, and that Davis

Broadcasting would be responsible for the fully billed, uncapped, legal fees from that

point forward.

       16.       The trial was conducted over seven days between July 13 and July 21,

2015. The trial included 515 trial exhloits, seven testifying fact witnesses and two

testifying expert witnesses.

       17.       Plaintiff's billings for June 2015, which are reflected in Invoice No. 1031

to Davis Broadcasting, were $77,894.52. Invoice No. 1031 was sent to Davis

Broadcasting for payment on July 3, 2015. Invoice No. 1031 is attached hereto as

Exhibit 2.



                                               4
        Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 12 of 30

•




           18.     Plaintiff's billings for July 2015, which are reflected in Invoice No. 1032

    to Davis Broadcasting, were $79,465.07. Invoice No. 1032 was sent to Davis

    Broadcasting for payment on August 3, 2015. Invoice No. 1032 is attached hereto as

    Exhibit 3.

           19.     In subsequent payments made after the trial, Davis Broadcasting paid

    CMS Law all past due amounts dating to the period prior to June 2015. Davis

    Broadcasting also made payments totaling $16,858.22 on Invoice No. 1031 for June

    2015, reducing the amount outstanding on Invoice No. 1031 from $77,894.52 to

    $61,036.30. Davis Broadcasting made no payments on Invoice No. 1032, the unpaid

    balance of which remains $79,465.07.

           20.     Davis Broadcasting owes Plaintiff $140,501.37 in unpaid fees and

    expenses from Invoices Nos. 1031and1032.

           21.     Davis Broadcasting has not disputed the amoun.ts billed but has indicated

    to Plaintiff that it will not pay the remaining amounts due.

           22.     The Engagement Agreement states that "[i]n the event that CMS shall be

    required to institute legal action to recover undisputed fees and expenses," Davis

    Broadcasting "will be responsible for payment of all costs of such litigation, including,

    without limitation, court costs, discovery costs and attorneys' fees."

                                 First Count: Breach of Contract

           23.     Plaintiff hereby restates the allegations of Paragraphs 1-22 and

    incorporates the same as if stated herein.

           24.      By failing to pay the legal fees and expenses due to Plaintiff from

    Invoices No. 1031 and 1032, Defendant has breached the Engagement Agreement.



                                                  5
   Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 13 of 30




       25.     Because of such breach, Plaintiff has incurred damages in the amount of

$140,501.37.

                        Second Count: Breach of Oral Contract

       26.     Plaintiff hereby restates the allegations of Paragraphs 1 - 25 and

incorporate the same as if stated herein.

       27.     Plaintiff and Davis Broadcasting entered into an oral contract for Plaintiff

to provide legal services to Davis Broadcasting pursuant to the tenns that appear in the

Engagement Agreement executed September 12, 2012.

       28.     Plaintiff perfonned the oral contract according to its terms by providing

such representation according to the tenns of the Engagement Agreement.

       29.     By failing to pay the legal fees and expenses due to Plaintiff, Defendant

breached the oral contract.

       30.     Because of such breach, Plaintiff has incurred damages in the amount of

$140,501.37.

                              Third Count: Quantum Meruit

       31.     Plaintiff hereby restates the allegations of Paragraphs 1 - 30 and

incorporates the same as if stated herein.

       32.     Plaintiff performed services for Defendant in the nature oflegal

representation before and during a trial that began July 13, 2015 in the Superior Court of

Delaware.

       33.     Defendant was aware ofthe nature of such legal representation and

accepted the benefit of such legal representation.




                                             6
    Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 14 of 30




         34.      Defendant has not paid Plaintiff for the services rendered in such

representation.

         35.      The fair value of the unpaid portion of such legal representation is

$140,501.37.

         36.      Defendant is liable to Plaintiff for the fair value of such legal

representation in the amount of$140,501.37 under the doctrine of quantum meruit.

               WHEREFORE, by virtue of the foregoing facts and actions, Plaintiff demand

judgment in their favor and against Defendant and respectfully request:

   A.          That the Court render judgment in favor of Plaintiff and against Defendant on

               each of the above Counts;

   B.          That the Court award judgment for Plaintiff and against Defendant in the

               amountof$140,501.37 plus interest; and

    C.         That the Court award Plaintiff costs and attorney fees associated with its

               attempt to recover amounts due, and any other relief as may be just.



Dated: July 2, 2018                               Respectfully submitted,

                                                   Isl Michael J. Cicero
                                                 Michael J. Cicero (DC Bar No. 428872)
                                                 CMS Law, PLLC
                                                 1000 Potomac Street, NW, Suite 200
                                                 W asbington, D.C. 20007
                                                 Tel. 202-677-4702
                                                 Fax 202-965~1729
                                                 mcicero@cmslawdc.com

                                                  Attorneyfor CMS Law, PLLC




                                                 7
     Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 15 of 30




                                                                 i-EUtU-Pill?il'lM.202) i!h!f.
                                                                        · ra     <t«i~1 (/IQ;··




             ···h~.
 .       .   . ·.·•::···~

~JttoaaC• .4fA~.tf.e
~w~~
r1...t::....;:.iM.:..
~~v;w~.               l •ti<fli!"i
                           Fv'&

         .•.           iii'llf~·~t.~~:·

:~~-
             ~ y.Qfl.for                                     . f.J.IJ amh'ii~ ·t9
...........:-.i.nf"'.Q~:m-~.11.....~.               .... iii~.-,··
~~~¥..,,                ~~~~!i'S..                  .   ..     ~                 ,.,....
 .dt~~th lhidiaOl'te, In~               .          ;. '1'1lW-~-~·
L,~d-~-~~···~·~~ir..ana 'jYnuf'~~.tJavrih~,
L




3.




4.
Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 16 of 30
Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 17 of 30




                                                  .. •
                                                 JlJI~~--~

                                                ·-~Oti:~li1l.~·




                            n~~<i:. ··iii'Jl
                            ·""~.... .l·..CfJ.:·..,..
    Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 18 of 30




            ~1.nT:m'>                  N
·CIC.ERO    ·.Jvm.n:,;1.~·&"S-PRA'Nu:'
   ..... --'""..                          '"t.F·ti.
                 .. . . . . ....,. .... i..u




                                                      V«iltolr~~t
                                                        ·'·in"'b-~. .. "'        . -~Ji~ .,;l'f~'n"
                                                      a~-Mmlf~~~-~-
                                                      ,...... . : -~ .. ... . . . . ... . . ....... .




~~.a.~t

~~~-~~--~~-
             Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 19 of 30



CMSL.awPLLC
1000 Potomac Street, NW
Sulte500
Weshington, DC 20007
202-677-4702

Tax ID····                                                                                                 07-03-2015

Gregory A. Davis
Davis Broadcasting of Atlanta, LLC
2202 Wynnton Road
Columbus, GA 31902


                                                                                                Invoice Number. 1031
                                                                               Invoice Period: 06-01-2015 - 06-30-2015


Payment Tenns: Upon Receipt

RE: Radio One v. Davis Broadcasting


Time Details
Date       Staff Member          Description                                            Hours       Rate       Amount
06·01-2015 Mlchael Cicero        Preparing Pre-Trial Stipulation                        4.000     400.00       1,600.00
06-03-2015 Michael Cicero        Preparing Pre-Trial Stipulation and drafting Jury      3.500     400.00       1,400.00
                                 Instructions
06-04-2015 Michael Cicero        Drafting· jury lnstructlons                             2.000    400.00         800.00
06-05-2015 Michael Cicero        Preparing Pre-trial Stipulation and drafting Jury       6.000    400.00       2,400.00
                                 Instructions
06-06-2015 Michael Cicero        call with client re Pre-Trial Stipulation and other     8.200    400.00       3,280.00
                                 Issues; Preparing Pra-trlal Stlpulatlon and Jury
                                 Instructions
06-07-2015 Michael Cicero        Pre-Trial stipulation and Juiy Instructions!            8.100    400.00       3,240.00
                                 Uncontested Facts
06-08-2015 Michael Cicero        FIUng Pre-trial Stipulation; Preparing exhibits;       10.600    400.00       4,240.00
                                 Jury Instructions
06-10-2015 Michael Cicero        Calls wHh H Topel re Summary Judgment ruling;           3.800    400.00       1,520.00
                                 Review productions for exhibits
06-11-2015 Michael Cicero        Review S1,1mmary Judgment ruling; Call wHh H            5.100    400.00       2,040.00
                                 Topel; prepare trial exhibits
06-12-2015 Michael Cicero        Prepare trial exhibits; communlCl,ltlon with            6.000    400.00       2,400.00
                                 experts re summary Judgment ruling
06-14-2015 Micl:lael Cicero      Prepare trial exhibits                                  4.000    400.00       1,600.00
06-15-2015 Mk;hael Cicero        Prepare trial exhibits                                  8.000    400.00       3,200.00
06-16-2015 Michael Cicero        Re\ilew RO revised Pre-Trial Stipulation In .light     10.000    400.00       4,000.00
                                 of summary Judgment ruling: Revisions to PTS;
                                 Preparing trlal exhibits         ·
06-17-2015 Mlchael Cicero        Preparing revised Pre-Trial Stipulation In light of     9.800    400.00       3,920.00
                                 summary Judgment ruling; Jury Instructions:
                                 preparing trlal exhibits
PB-18-2015 Michael crcero        Pre-trial Hearing with Judge Carpenter; Travel to-      8.200    400.00       3,280.00
                                 from Wln)lngton for hearing; Prep for heaifng;
                                 foUow-up to hearing

                                                 We appreciate your business                            Page   1   of   4
             Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 20 of 30


Date       staff Member              Description                                             Hours        Rate            Amount
06-19-2015 Michael Cicero            Preparing Trial Exhibits; call with Maccini re           7.100     400.00            2,840.00
                                     supplemental expert analyses requested by
                                     judge at MIL hearing
06-20-2015   Michael Cicero          Preparing trial exhibits; call with Marie Jorgenson      5.500     400.00            2.200.00
                                     re posslblllty to travel to testify at trial
06-21-2015 Mlchael Cicero            Prepanng trial exhibits                                  6.200     400.00            2.480.00
06·22-2015 Michael Cicero            Preparing trial exhibits; reviewing all productions     11.700     400.00            4,680.00
                                     for exhibits
06-23-2015 Michael Cicero            Preparing Trial exhibits; reviewing productions;         8:800     400.00            3,520.00
                                     preparing 30,000 pages of document
                                     productions for transmittal to Wilmington;
                                     Forwarding trial exhibits to RO counsel for Joint
                                     Exhibit Binders
06·24-2015 Michael Cicero            Drafting direct testimony; Trial exhibit Issues          8.500     400.00            3,400.00
06-25-2015 Michael Cicero            Reviewing trial exhibits; matching exhibits With         8.500     400.00            3,400.00
                                     witnesses; drafting direct testimony
06-26-2015   Michael Cicero          Meeting with H Topel for review of exhibits and         10.000     400.00            4,000.00
                                     wltne&S prep; drafting direct
06-27-2015   Michael Cicero          Reviewing Deposition testimony (3 depositions);          5.000     400.00            2,000,00
                                     marking for cross-examination
06-28-2015 Michael Cicero            Reviewing Depositions (3 depositions); marking           5200      400.00            2,080.00
                                     for oross-examlnatlon
06-29-2015 Michael Cicero            Review M Jorgenson deposition; Identify exhibits         7.200     400.00            2,880,00
                                     to be used with Jorgenson; draft direct testimony
                                     for Jorgenson; prep fOr trip to NC to meet with
                                     Jorgenson
06-30-2015   Michael Cicero          Travel to/from Tryon NC to meet and prep Mark           12.000     400.00            4,800.00
                                     Jorgenson; Review H Liberman amended expert
                                     report: Draft M Jorgenson direct testimony
                                                                                                Total Fees:             77,200.00

Time Summary
Staff Member                                                                                            Hours            Amount
Michael Cicero                                                                                        193.000           77,200.00
                                                                                                   Total Fees:          77,200.00

Expenses
Staff Member              Description                                                                                     Amount
Michael Cicero            Staples· Photocopy of exhibits and production; office folders to hold                            418.25
                          production
Michael Cicero            Tolls, parking and fuel fOr trip to Wilmington for Pre-Trial Conference                             67.00
Michael Cicero            Staples ·supplies fOr exhibits and productions                                                      64.41
Michael Cicero            FedEx to send Trial Exhibits to Morris James                                                        36.00
Mlchael Cicero            Car rental In Charlotte to prep M. Jorgenson                                                        66.86
Michael Cicero            Airport parking and rental car gasoline                                                             42.00
                                                                                           Total Expenses:                   694.52

Expense Summary
Expense                                                                                                                   Amount
None                                                                                                                       694.52
                                                                                           Total Expenses:                 694.52
                                                                                      Total for this Invoice:            77,894.52
                                                                             Total Balance Due from Client:             117,711.75

                                                      We appreciate your business                                Page    2    or   4
             Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 21 of 30




                                   Clle.nt Statement of Account

RE: Radio One v. pavrs Broadcasting
Payments Applled Since Previous Invoice (06-02-2016- 07-03-2016)
 Received· Type         Reference      Amount    Applied To Invoice Matter
06-29-2015 Payment      1030           6,034.00   8,034.00 1030       Radio One v. Davis Broadcasting


Balances As Of 07-03-2016
Open lnwlces
Date             Invoice                                    Amount                       Paid         Balance
08-04-2014       Opening Balance                          25,159.38                 -5,300.00       19,859.88
09-04-2014       1004                                      1,771.27                                  1,771.27
02-02-2015       1017                                      6,000,00                                  6,000.00
02-27-2015       1018                                      6,128.00                                  6,128.00
04-10-2015       1023                                      6,058.58                                  6,058.58
07-03-2015       1031                                     77,894.52                                 77,894.52
                                                                                    SubTotal:      117,711.75
Total Balance Due from Client                                                                      117,711.76




                                                                                            Page     s   Of   4
            Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 22 of 30




Gregory A. Davis
Davis Broadcasting of Atlanta, LLC
2202 Wynnton Road
Columbus, GA 31902

                                                                                                    07-03-2015

CMSLawPLLC
1000 Potomac Street, NW
Sulte500
Weshfngton, DC 20007
                                                                                         Invoice Number: 1031
                                                                        Invoice Period: 06-01-2015 - 06-30-2015

                                       REMITTANCE COPY
RE: Radio One v. Davis !3roadcasting
                                                                                         Fees:           77,200.DD
                                                                                  Expenses:                 694.52
                                                                      Total for this Invoice:            77,894.52
                                                            Total Balance Due from Client:              117,711.75




                                          We appreciate your business                            Page    4   or   4
            Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 23 of 30



CMSLawPLLC
1ooo Potomac street, NW
Sulte500
Washington, DC 20007
202-677-4702
Tax I D : • • •

                                                                                                             08-03-2015
Gregory A. Davis
Davis Broadcasting of Atlanta, LLC
2202 Wynnton Road
Columbus, GA 31902


                                                                                                  Invoice Number: 1032
                                                                                Invoice Period: 07-01-2015 - 07-31-2015


Payment Tenns: Upon Receipt

RE: Radio One v. Davis Broadcasting


Time Details
Date       staff Member          Description                                             Hours        Rate      Amount
07-01-2015 Michael Cicero        Review Maccini an<t Pecaro expert reports;              11.000     400.00      4,400.00
                                 prepare possible exhibits for Maccini; review
                                 Maccini deposition for prep
07-02-2015 Michael Cicero        Fly to Providence, prep Maccini for testimony           10.000     400.00      4,000.00
                                 and cross examination; can with T Hanson re
                                 objections to Davis exhibits and witness Issues
07-03-2015 Michael Cicero        Trlal preparation; prepare new Davis trial               9.500     400.00      3,800.00
                                 exhibits; review new exhibits from Radio One
07-04-2015 Michael Cicero        Trtal preparation; Exhibits; Drafting direct             9.800     400.00      3,920.00
                                 testtmony; organizing filf!S and document
                                 productions for trawl to \Mlmlngton
07-05-2015 Michael Cicero        Move office, files, productions to Wilmington; Set       9200      400.00      3,680.00
                                 up Wilmington 1rial office
07-06-2015 Michael Cicero        In Wilmington - Tnal preparation; contact               11.800     400.00      4,720.00
                                 vendois - set up accounts; send trlal exhibits out
                                 for duplication; review deposHlons for cross
                                 examination; draft direct tl;IStlmony
07-07-2015 Michael Cicero        In \Mlmlngton - Meat and do witness prep with           12.100     400.00      4,840.00
                                 Howen:! Topel; review all trial exhibits: Identify by
                                 witness; review expert legal Issues (waiver, FCC
                                 Issues): Trtal preparation
07-08-2015 Michael Cicero        In Wilmington - Trial preparation; further witness      10.900     400.00      4,360.00
                                 prep with Howartl Topet Drafting Direct
                                 testimony questions; Review trial exhibits; review
                                 depositions for cross examination
07-09-2015 Michael Cicero        In Wilmington - Trial preparation; witness prep         12.300     400.00      4,920.00
                                 for Greg Davis; Prepare direct and cross
                                 examination: review new exhibits from Radio
                                 One; Prepare new Davis exhibits
07-10-2015 Michael Cicero         In Wilmington - Trial preparation; meet and prep       10.500     400.00      4,200.00
                                 expert witness L Shubert; Go to courthouse to
                                 practice with audio-visual equipment; prepare
                                                  We appreciate your business                            Page   1   or   Ii
            Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 24 of 30


Date        Staff Member             Description                                            Hours      Rate            Amount
                                     direct and cross examination of witnesses;
                                     Review trlai exhibits
07-11-2015 Michael Cicero            In Wilmington - Trial preparation; witness prep         8.200   400.00            3,280.00
                                     for H Topel and G Davis; Crafting opening
                                     statement; practice delivery of opening; prepare
                                     cross-examination for Radio One witnesses;
                                     Meeting with H Topel end G Davis re strategy
07-12-2015 Michael Cicero            In Wilmington· Trial preparation; Revising             10.100   400.00            4,040.00
                                     opening statement; Preparing cross-examination
                                     of witnesses: Reviewing exhlbltS for use with H
                                     Topel on direct; preparing list of critical exhibits
                                     for special binder for jurors; preparing
                                     demonstrative exhibit for use at trial
07-13-2015 Michael Cicero            Trial Day 1 • Jury selection; opening statements;      11.000   400.00            4,400.00
                                     direct testimony of H Topel; preparation for Day
                                     2.
07-14-2015 Michael Cicero            Trial Day 2 • Direct and cross of Marie                10.800   400.00            4,320.00
                                     Jorgenson; Direct and cross of H Topel;
                                     Preparation for Day 3.
07-15-2015 Michael Cicero            Trial Day 3 - Direct end Cross of Greg Davis;          12.500   400.00            5,000.00
                                     Direct and Cross of expert Bob Maccini; Direct of
                                     Linda Vilardo
07-16-2015 Michael Cicero            Trial Day 4 • Cross of Linda Vilardo; Direct arad      11.000   400.00            4,400.00
                                     Cross of Alfred Liggins; Direct and Cross of Jeff
                                     Reynolds. Preparation for Day 5.
07-17-2015 Michael Cicero            Trial Day 5 • Direct and cross of SCOH                  7.100   400.00            2,840.00
                                     Knoblauch; Direct and cmss of expert Tim
                                     Pecaro. Motions befOre Judge. Settlement
                                     discussions with Radio One counsel at end of
                                     trlal day.
07-18-2015 Michael Cicero            Drafting Closing Argument; Settlement talks with       2.500    400.00            1,000.00
                                     THanson
OM 9-2015 Michael Cicero             Drafting closing argument; Research on                  5.200   400.00            2,080.00
                                     damages Issues raised by Judge Carpenter
07·20-2015 Michael Cicero            Trial Day 6 • Closing arguments; Jury                  7.200    400.00            2,880.00
                                     Instructions; Jury deliberations
07-21-2015 Michael Cicero            Trial Day 7 ·Settlement discussions In a.m.;           4.500    400.00            1,800.00
                                     Verdict; Packing up office, exhibits, etc. for
                                     shipment back to Washington
                                                                                              Total Fees:             78,880.00

Time Summary
Staff Member                                                                                          Hours            Amount
Michael Cicero                                                                                      197.200           78,880.00
                                                                                                 Total Fees:          78,880.00

Expenses
Staff Member               DescriptiOll                                                                                Amount
Michael Cicero             Car rental In Providence to prep Maccini                                                        77.57
Michael Cicero             Airport perking for trip to prep Maccini                                                        22.00
Michael Cicero             Highway tolls from DC to Wiimington                                                             22.00
Mlchael Cicero             Meal ~/Sam HirzeO                                                                               35.00
Michael Cicero             Meals (w Sam HlrzeO                                                                             66.00
Michael Cicero             Courthouse parking.                                                                             66.00
Michael Cicero             Sheraton Suites Incidental expenses (meals}                                                    272.50
Michael Cicero             Highway tolls from Wiimington to DC                                                             22.00

                                                      We appreciate your bclslness                             Page   2    of   5
           Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 25 of 30


Staff Member       Description                                                            Amount
                                                            Total Expenses:                585.07

Expense Summary
Expense                                                                                   Amount
None                                                                                       585.07
                                                            Total Expenses:                585.07
                                                       Total for this Invoice:           79,465.07
                                              Total Balance Due from Client:            197.176.82




                                                                                 Page    3   of   6
             Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 26 of 30




                                   Client Statement of Account

RE: Radio One v. Dayjs Broadcasting
Balances As Of 08-03-2016
Open Invoices
Date             Invoice                                         Amount         Paid              Balance
08-04-2014       Opening Balance                               25,159.38   -5,300.00            19,859.38
09-04-2014       1004                                           1,n1.21                          1,n1:0
02-02-2015       1017                                           6,000.00                         6,000.00
02-27-2015       1018                                           6,128.00                         6,128.00
04-10-2015       1023                                           6,058.58                         6,058.58
07-03-2015       1031                                          n,894.52                         n,894.52
08-03:2015       1032                                          79,465.07                        79,465.07
                                                                           SubTotal:           197,176.82
Total Balance Due from Client                                                                  197,176.82




                                                                               '   ·.




                                           We appA!Clate your business                  Page     4   of   5
            Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 27 of 30




Gregory A. Davis
Davis Broadcasting of Atlanta, LLC
2202 Wynnton Road
Columbus, GA 31902




CMSLawPLLC
1000 Potomac street, NW
Suite 500
Washington, DC 20007
                                                                                        Invoice Number: 1032
                                                                       Invoice Period: 07..01-2015- 07-31-2015

                                      REMITrANCE COPY
RE: Radio One v. Davis Broadcasting
                                                                                        Fees:           78,880.00
                                                                                 Expenses:                 585.07
                                                                     Total for this Invoice:            79,465.07
                                                           Total Balance Due from Client:              197,176.82




                                         We appreciate your business                            Page    5   of   6
              Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 28 of 30



                           SUPEltIOR.COt.1RT OF THE '.OIS'l'RICT OF COLUMBIA
                                            CIVO:,.DIVlSION
                                           Civil Actions Branch
                            500 Indiana Av.enue, N.W.,Suite 5000, Wasbiugtoil, D.C. 20001
                               Telepb.l)ne: (202} 879-11.133 •Website: www.decoorts.gov

CMS LAW,, PLLC
    Vs·.                                                                C.A No.         2018 CA 004733 B
'.DAVIS BROADCASTING OF ATI.,ANTA, ILC
                                   INITIAL ORDER AND ADDENDUM
    Pursuant to D:C .. Code § 11-906' .and District of Coiumb.ia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R") 40-I, it is .heteby ORDERED as rollows:

      (1) Bffe({tfve thi~ date, tlll~ case has assigned to the individual ~~ndar designated below. All future filings
in this case shall bear th.e- calendar number and the judge's n~e \xmeath the case .numbe( in the caption. On
filing any motion or paper related thereto, one COPY (for the judge) IIlU.St be.delivered' to the Cler~ along with the
6rigin'al.

     (2) Wiihin 60 day.s .of the filing of the complaint, plaintiff must file proof of serving on each defendant;
copies of the ~ons, the com,plaillt, and this Initial Order and Addendwn. As to any defendant for whom
$1Ch proof of service 'has not been filed, the Complaint Will .be dismissed without prejUdice for want of
pr<58ecution unless the time forsetving the defendant bas been extended as proW:ded irt Super. Ct. Civ. R. 4(m).

      (3) Within 21 days ·of s.ervice as de~crlbed above, excq>t as otherwise noted in Super. Ct. dv. R 121 each
.defepdant must respond to the ·00.mplahit by filing an fU1SWer or other respoQ.SiVe pleading. As to the defendant
who bas frilled to respond, a default and pdgment will be enter¢d uruess the tim:e to respond. ha:s been extended
as ·pr-0vided in Super. Ct. tiv. R. 5.S(a).

      (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
 assigned judge :at an.~ sche<luling and settlement conference to discuss the possibilities. of'sett1em.ent and to
establish a :schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
.or arbitration. Counsel shall discuss With their clients brior to the coti:fetence whether the clients are agreeable to
 binding or non-binding arbitration. This order is the only notice that parties. and counsel will receive
c-0nceming tb'is Conference.

      (S) Upon advice that the date noted below is in.convenient for any party or counsel. the Quality Review
Branch. '(202) 8'7-9• 1750 may contit\ue the Conference once. with the oonsent of all parties, to either of the iwo
suceeeding Fridays. ReqaeSt must be made not less than 8even busfuess days before the ·scheduling conference
date.
No other continuance of the c;onference will be granted ex~t upon·motion for gooc} ~se shown.

     (6.) Patties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each.judge's Supplement to the General Order and the General Mediation. Order. Copies of these orders
are available in the Courtroom and on the Court's website htt,p:/fwww.dccourts.gov/.
                                                                Chief Judge Robert E, Morin
 Case Assigned to: Judge NEALE .KRAVITZ
Date: July 5. 2018
'Initial Conference; 9:00 am. Friday, October05, 2018
Location: CoU11roor.n l 00          ·
             500 Indiana Avenue N'.W.
             WASHINGTON, DC 20001
                                                                                                       CAI0-60
          Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 29 of 30




                        ADJ)ENDUM TO INlTIAL ORDER.A.F.'-ECTING
                            ALL MEDICAL MALPRACTICE CASES

         In accordance·witli the Medical Malpractice ProceediJ,lgS Act of":Z006, D.C. Code§ 16-28.01,
et S"eq. (2007 Wmter S:upp.), "[a]J.te:r an action is ·filed in the· court against a .healthcare pi;ovider
an~ medical malp{8.ctioe, the oou.rt shall require: the parties 1Q enter int-0 ·mediation, without
discovery or, .if all parties agree[.] with only limited di&IDvexy that will not irtterfer.e with 'the
completion. of :mediation -Within 30 days ·of the .tnitial Scheduling and Settlement Conference
(';ISSC"), prlor to any further litigation in an effort to re.ach a -s~tflement agreement. Th~ early
mediation schedule shall be included in the s·Cheduling Order following ~e. ISSC. Uriless all
parties agree;, the stay of discovery shall not be m.ore than 30 days. after the ISSC."
D.C. Code§ 16-2821.

          To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
:qotify .rj.11 .attorneys and pro se parties of the date and time Qf the early mediation s~sion ~d the
 naine of the asslgned mediator. Infonnation about. the early mediation date also is available over
 the inte.rttet at .https://www:dccourts,gov/pal. To fa'cilitate this. prooe$s~ all Cbtuisel and pro .se
 patties in evecy medical rnalpractic.e case are requited to confer,. jointly complete and sign an
 EARLY MEDIATION FORM, which must be filed .no later than ten (10) calendar days prior to the
 I$SC, D.C. Code§ 16-2825 Two separate Early Mediation Forms are available. Both fonn~ may be
 obtained at www.dccourts.gov/medmalmediatlon. One form is to be us~o for early mediation with a
 mediator from the :multi-door medical malpractice mediator rosler;·the second form .is to be used for
 early mediation with a private mediator. Beth forms also are :available in the Multi-Ooor Dispute
 Resolution Office, Suite 2goo, 410 E Street:, N.W. Plaintiff's eounsel Is responsible for eFiling the
 form and is required t0 e-mail -a, ·courtesy copy to earlymedmal@dcsc.gov. Pro se PlaintiffS whQ
 elect not to eFtle may· file by hand in the Multi-Door Dispute Resolution Office.

       A :roster of medical malpractice mediators available through the Court1s Multi-Door Dispute
Resolution Division, with biographical information about .each mediator, can be found at
www.dccourts.sov/medmalmediationlmediatorprofiles. All individuats on the roster are judges or
lawyers with at least 10 y~ars of significant ~xperience in medical malpractiee litigs,tion,
D.C. Code§ 16-28230i). If the parti'8 cannot agree on a m~diator~ the Court will appoint one.
D.C. C-ode § 16-2823(b).                                                        .

        The following per.sons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) f'or parties ~t are not individuQ!s, a representative with settlement
a11thority; (3) ln cases involving an il1$ltance company) a representative of the company with
settlement authoritY; and (:4) attorneys representing each party with priinary responsibility for the
c8Se.. D.C. Code§ 16-2-824.

        No later than ten (lQ) days· after the early mediation session has. terminated, Plaintiff' must
eFile with the Court a repott prepared by the mediator? including a private m.ediator1 regarding:
(1) attendance;, (2) whether a settlement was reached; or, (3) if a settlem~nt was .bot reached, any
agreements to nan:ow the scope of the dispute, limit discovery, facilitate future ~ement, hold
artother mediation .session, or otherwise reduce the ·cost and time of trial preparation.
D.C. Code§ 16-.2826. Any Plaintiff who is pro se may elem to· file the report by hand with the Civil
Actions Brtllldi. The fQ.rms to be use4 for eaily mediation reports are available at
www.dccourts..gov/medi.nalntediation:.

                                                               Chief    Jud8e     "Robert    E.    Morin


                                                                                                  cA1o-6Q
     Case 1:18-cv-04606-SCJ Document 1 Filed 10/03/18 Page 30 of 30




                              CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing NOTICE OF

REMOVAL PURSUANT TO 28 USC1441 was served upon the Clerk of the Superior

Court of the District of Columbia, Civil Division and Michael J. Cicero, CMS Law PLLC

for the Plaintiff by U.S. Mail as follows:

Superior Court of the District of Columbia, Civil Division
Clerk of Court
500 Indiana Avenue, N.W., Suite 5000
Washington, D.C. 2000 l


Michael J. Cicero
CMS Law, PLLC
1000 Potomac St. NW STA 200
Washington, DC 20007



                       This 2nd day of October, 2018.




                                       Gregory A. Davis
                                       President, Davis Broadcasting of Atlanta LLC
                                       Pro Se


                                       Davis Broadcasting of Atlanta, LLC
                                       1176 Satellite Blvd.
                                       Atlanta, GA 30024
                                       Telephone: 770-623-8772 Office
                                       Facsimile: 770-623-4722 Fax
